Citation Nr: 1815838	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  16-19 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. Shouman, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1953 to January 1955.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of a U.S. Department of Veterans Affairs (VA) Regional Office, which denied service connection for bilateral hearing loss. The appellant timely appealed the decision with a notice of disagreement received by the VA in June 2014.  After the RO issued a statement of the case in April 2016, the appeal was perfected with the timely filing of a substantive appeal in the same month.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The competent and probative evidence shows that the Veteran's current bilateral hearing loss for VA purposes began in and has persisted since active service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1101, 1110, 1112-13, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he is entitled to service connection for bilateral hearing loss.  After reviewing the pertinent medical and lay evidence of record, the Board grants the claim.  The reasons and bases for this decision will be explained below.

VA has a duty to provide veterans with notice and assistance in substantiating a claim.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As this decision grants service connection for bilateral hearing loss, a full award of the benefit sought on appeal, a discussion on the Board's compliance with VA's duties on the issue is moot.

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show "'(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection cannot be established without a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("In the absence of proof of a present disability there can be no valid claim."); 38 C.F.R. § 3.303.  The current disability requirement is satisfied when a claimant "has a disability at the time a claim for 
VA disability compensation is filed or during the pendency of that claim," McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), or "when the record contains a recent diagnosis of disability prior to . . . filing a claim for benefits based on that disability," Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).

The Board must consider all the evidence of record and make appropriate competence, credibility, and weight determinations.  See Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary of VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

A veteran is competent to report symptoms and experiences observable by her or his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  Here, the Board finds the appellant credible, as the statements provided by him are detailed and consistent.

Service connection for chronic diseases enumerated in 38 U.S.C. § 1101(3) and 38 C.F.R. § 3.309(a), which include organic diseases of the nervous system such as sensorineural hearing loss, may be demonstrated by lay evidence alone if the evidence shows a continuity of symptomatology for that disease.  See Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258, 264 (2015) ("By internal agency materials, the Secretary [of the VA] has made clear that sensorineural hearing loss is considered subject to [38 C.F.R.] § 3.309(a) as an '[o]rganic disease[] of the nervous system.'" (quoting Adjudicating Claims for Hearing Loss and/or Tinnitus, Veterans Benefits Admin. (VBA) Training Letter No. 10-02 (Mar. 18, 2010))).

The Board finds that the evidence shows that the Veteran meets all three elements of Holton/Shedden and that service connection for hearing loss is thus warranted.

First, the evidence shows that the Veteran has current bilateral hearing loss.  In July 2013, a VA examiner reported the Veteran's auditory threshold in the frequency 500 Hertz as 40 decibels or more for each ear.  Thus, the Veteran's impaired bilateral hearing is considered a disability under 38 C.F.R. § 3.385.  Therefore, the first element of Shedden, a current disability, has been satisfied.

Second, an in-service incurrence or injury is shown by the evidence that the Veteran had acoustic trauma in service.  His DD Form 214 reflects that he served in service battery with the 11th Field Army Battalion in Korea during the Korean conflict.  He indicated that he was a cannoneer in the 24th Infantry Division, where was tasked with loading and reloading the M114 155 mm howitzer during combat for seventeen months in Korea.  E.g., 12/01/2011, VA 21-4138, Statement In Support of Claim.  He reported experiencing significant and "deafening" noise exposure during training maneuvers and while in Korea, specifically from working with 
105 mm and 155 mm howitzers.  07/20/2013, C&P Exam.  He asserts that he was not provided with hearing protection during his missions.  See 12/01/2014, Medical Treatment Record - Non-Government Facility; 07/20/2013, C&P Exam; 12/01/2011, VA 21-4138, Statement In Support of Claim.  In sum, he was exposed to heavy weaponry noise for seventeen months.  In a December 2015 statement, he elaborated that he went on sick call due to the high noise levels in service.  12/23/2015, VA 21-4138, Statement In Support of Claim.  After reviewing the corroborating DD Form 214 and in-service photographs in the claims file, the Board finds the Veteran's assertions credible and determines that he had acoustic trauma in service consistent with the places, types, and circumstances of such service.  Therefore, the second element of Shedden, an in-service event or injury, has been met.

Third, there is evidence of a causal connection between the in-service acoustic trauma and current bilateral hearing loss.  The Veteran stated that following discharge, he was unable to hear his neighbor's wind chimes while his brother could.  12/23/2015, VA 21-4138, Statement In Support of Claim; accord 07/20/2013, C&P Exam.  He indicated to a private examiner that he had diminished hearing dating back to the 1950s.  12/01/2014, Medical Treatment Record - Non-Government Facility.  Therefore, the competent and credible lay evidence shows a continuity of symptomatology for hearing loss.

As noted above, in July 2013, a VA audiological examination was conducted.  The VA examiner indicated that she cannot provide a medical opinion regarding the etiology of the Veteran's hearing loss without resorting to speculation.  However, in her explanation, she stated that it is less likely than not that the Veteran's bilateral hearing loss was related to service.  The examiner explained that because the Veteran's records were destroyed in a fire, there is a lack of evidence to support the Veteran's claim.  She also remarked that the Veteran's first diagnosis of hearing loss was in 1999, which is forty-four years following his discharge from the military.  07/20/2013, C&P Exam.  However, the Veteran has clarified that his hearing loss existed since military service, and that his hearing worsened until around 1999 when he considered his hearing loss severe enough to seek treatment.  06/16/2014, NOD.

The Board also notes that the Veteran's report of working in an office setting for thirty-seven years with no noise exposure after service corroborates the lack of an intercurrent cause for the Veteran's hearing loss.  See, e.g., 12/01/2011, VA 21-4138, Statement in Support of Claim.

The Veteran's hearing loss, which the July 2013 VA examiner diagnosed as sensorineural, is considered an "organic disease of the nervous system," and is therefore considered chronic under 38 C.F.R. § 3.309(a).  Given the Veteran's credible lay statements that he has been experiencing hearing loss since service and that it has persisted post-service, the Board resolves doubt in the Veteran's favor.  
A causal relationship is established by the Veteran's competent lay reports of continuous symptoms for a chronic, organic disease of the nervous system.  Therefore, the third element of Shedden, a causal connection, has been satisfied.

As all three elements under Shedden have been met, service connection for hearing loss is warranted.


ORDER

Service connection for bilateral hearing loss is granted.




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


